WALKER, P. J.
To constitute the statutory offense with which the appellant was charged, his failure to work the public roads must have been willful, and without a sufficient excuse. — Code, § 7737; Ward v. State, 88 Ala. 202, 7 South. 298. The evidence was ■without conflict to the effect that at the time he failed and refused to work the public road, when duly notified or warned to do so, he was a minor over 18 years of age, and that his only excuse for such failure or refusal was that his father would not let him go, or permit him to work the public road. It is not claimed that the appellant’s excuse was a sufficient one; but the claim is that, under the evidence, it was a question for the jury whether his failure or refusal was “willful,” within the meaning of the statute, and that the court erred in giving the written charge requested by the state and in refusing those requested by the appellant.
It was a necessary inference from the evidence that the appellant intentionally and deliberately elected to obey his father rather than to heed the notice or warning given him. More than this was not required to make his conduct “willful” within the meaning of the statute. The word “willful,” when employed in penal enactments, has not always the same meaning. — Harrison v. State, 37 Ala. 154. Sometimes it means no more than that the act shall be intentionally done without lawful excuse or necessity. — Williams v. State, 83 Ala. 68, *1833 South. 743; D. P. Robinson v. State, Infra, 62 South. 303. Sometimes it includes the idea of obstinaney or perverseness, or an act intentionally done with a bad motive or purpose. — Johnson v. State, 61 Ala. 9; McManus v. State, 36 Ala. 285; 40 Cyc. 944. The statute here under consideration does not make any specific wrongful purpose or intent an essential ingredient of the offense Avhich it creates. Certainly no other motive or purpose is required than one not to do what the law commands, without a suffiicient excuse. We are of opinion that it may properly be said that one’s failure or refusal to work the public roads is “willful,” within the meaning of the statute, when it is a result of a deliberate choice to recognize and obey an authority other than the law. The conclusion follows that the court was not in error in the rulings complained of.
No error is found in the record.
Affirmed.